DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 1 is pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	Figure 7 should be designated by a legend such as --Prior Art-- or --Related Art-- because only that which is old is illustrated (see paragraphs 15 and 59 of the specification).   See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,199,799.  Although the claims at issue are not identical, they are not patentably distinct from each other.
	The following table summarizes the correspondence between the limitations of claim 1 of U.S. Patent No. 11,199,799 and respective limitations of claim 1 of the present application.
Claim 1 of U.S. Patent No. 11,199,799
Claim 1 of the Present Application
1. An image forming apparatus, comprising:

an image forming unit configured to form an image on a sheet based on an image forming condition; 

a conveyance unit configured to convey the sheet; 

a sensor configured to move in a direction perpendicular to a conveying direction in which the conveyance unit conveys the sheet, and to read the image on the sheet; and 

a controller configured to: 

control the image forming unit to form a first trigger image, a second trigger image, a first pattern image, and a second pattern image on the sheet, a position in the conveying direction where the first trigger image and the first pattern image are positioned on the sheet being different from a position in the conveying direction where the second trigger image and the second pattern image are positioned on the sheet, with the first trigger image being used for controlling a timing at which the sensor reads the first pattern image, and the second trigger image being used for controlling a timing at which the sensor reads the second pattern; 

control the conveyance unit to convey the sheet; 

execute a first scan in which the sensor reads the first trigger image and the first pattern image, the sensor moving in a first direction perpendicular to the conveying direction in the first scan; 


execute a second scan in which the sensor reads the second trigger image and the second pattern image, the sensor moving in a second direction opposite to the first direction perpendicular to the conveying direction in the second scan; and 

generate the image forming condition based on reading results of the first pattern image and the second pattern by the sensor, 

wherein the first trigger image is formed upstream of the first pattern image in the first direction, wherein, in the direction perpendicular to the conveying direction, a formation area in which the first trigger image is formed on the sheet overlaps with a formation area in which the second pattern image is formed on the sheet,

 wherein the second trigger image is formed upstream of the second pattern image in the second direction, and wherein, in the direction perpendicular to the conveying direction, a formation area in which the second trigger image is formed on the sheet overlaps with a formation area in which the first pattern image is formed on the sheet.

1. An image forming apparatus, comprising:

an image forming unit configured to form an image on a sheet based on an image forming
condition;

a conveyance unit configured to convey the sheet;

a sensor, which is configured to move in a direction perpendicular to a conveying
direction in which the conveyance unit conveys the sheet, and to read the image on the sheet; and

a controller configured to:

control the image forming unit to form a first trigger image and a first pattern image on the sheet, the first trigger image being used for controlling a timing to read the first pattern image in the direction perpendicular to the conveying direction;
control the image forming unit to form a second trigger image and a second pattern
image at a position on the sheet different from a position of both the first trigger image and the first pattern image in the conveying direction, the second trigger image being used for controlling a timing to read the second pattern image in the direction perpendicular to the conveying direction;

control the conveyance unit to convey the sheet;

control, in a first scan in which the first trigger image and the first pattern image are
read, the sensor to move in a first direction perpendicular to the conveying direction;



control, in a second scan in which the second trigger image and the second pattern image are read, the sensor to move in a second direction opposite to the first direction
perpendicular to the conveying direction; and


generate the image forming condition based on a reading result obtained by the sensor,


wherein the first trigger image is formed on upstream of the first pattern image in the first
direction, wherein a formation area of the first trigger image in the direction perpendicular to the conveying direction overlaps with a formation area of the second pattern image in the direction perpendicular to the conveying direction,

wherein the second trigger image is formed on upstream of the second pattern image in
the second direction, and wherein a formation area of the second trigger image in the direction perpendicular to the conveying direction overlaps with a formation area of the first pattern image in the direction perpendicular to the conveying direction.


Therefore, the image forming apparatus of claim 1 of U.S. Patent No. 11,199,799 anticipates the image forming apparatus of claim 1 of the present application.

Pertinent Prior Art
7.	Nakamura – US 2018/0341208
	This document discloses an image forming apparatus wherein a plurality of trigger patches TP are formed in a sheet conveying direction on a sheet and a plurality of colorimetric patches SP are formed adjacent to the plurality of trigger patches TP in a direction perpendicular to the sheet conveying direction (Fig. 10; ¶78).  A colorimeter 190 comprising a trigger sensor 190a and a colorimetric sensor 190b is configured to detect the trigger patches TP and the colorimetric patches SP (¶41).  However, this document is silent on the particular arrangement of the trigger images and pattern images and the particular scanning operations, as required by claim 1 of the present application.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852